Title: Mercy Otis Warren to Abigail Adams, 21 September 1775
From: Warren, Mercy Otis
To: Adams, Abigail


     
      Plimouth 21 of Sept. 1775
     
     As soon as the Letter of my Beloved friend reached my Hand, I immediately set down to Congratulate her on the Recovery of her Lovely Boy. May Returning Health Enliven the Countenance of Each one of your family, and Every Blessing Alight on your Habitation. I have been very solicitous about you since I left you. Hearing several times  transiently that you and the Little flock about you were very Ill, it is a great relief to my mind to be informd that so many of them are in better Health. I hope poor Patty may yet recover Notwithstanding your apprehensions.
     The Letter you sent is not the one in question. There is still another somewhere. However am obliged and will Return them all, safe. As to the Copy of another I had much Rather you should dispose of It as you please than suspect any want of Confidence in your Friend.
     I have not seen the paraphrase you Mention nor is it Likely I shall unless you procure it for me, for I have not yet seen the Letters so much talked off. I was in hopes you would have sent me the Copies. Should be Glad you would send both when you have oppertunity.
     You ask my opinion of the petition, the Remonstrance and the Irish Conduct &c. I think they discover that there are some people in England who have sense Enough to Discern that Impending Ruin Hangs over the Nation, and a few that may be Influenced by the Love of justice and Humanity And a Regard to their American Brethren but I believe there are many matters to be Adjusted before a setlement will be made. The silence of a Great personage may Indicate an obstinate perseverance in Error but perhaps it may be best. Negotiation under Certain Circumstance is but building on a Fabric so shatered by the Recent storm, that it is in Danger of falling under the Hands of the Workmen on the first Rude Blast which shall attack it.
     I hear our Good Friend Mrs. Lincoln is Returned. I Wish she would make it Certain by a signal from her own Hand. With my affectionate Compliments to her and the Family do remind her of this Request.
     I hope you will have your Drooping spirits Revived Ere Long by a Letter from a Gentleman, I Esteem (I belive I shall not be very wide from the truth) if I say Next to one I hope for the Happiness of seeing before this Reaches the Hand of the agreable Portia, from one who will Indulge so far in the Romantic stile as to subscribe once more by the Name of Your affectionate
     
      Marcia
     
    